Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Robinson appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice Robinson’s 42 U.S.C. § 1983 (2006) complaint and a subsequent order denying Robinson’s motion to amend and/or for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robinson v. Fryar, No. 3:12-cv-03505-JFA (D.S.C. filed Apr. 9, 2013 & entered Apr. 10, 2013; June 4, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.